Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on May 26, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on April 8, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 9, and 16, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a magnetic read sensor, comprising: a first pinning layer magnetically oriented in a first direction, the first pinning layer comprising an inward end at a media facing surface and an outward end; a second pinning layer formed above the first pinning layer and magnetically oriented in a second direction that is opposite of the first direction, the second pinning layer comprising an inward end at the media facing surface and an outward end; a spacer layer between the first pinning layer and the second pinning layer; a free layer formed above the second pinning layer, the free layer comprising an inward end disposed at the media facing surface and an outward end, wherein the outward end of the free laver is disposed inwardly of the outward end of the second pinning layer and inwardly of the outward end of the first pinning layer; a barrier layer between the second pinning layer and the free layer; and a rear hard bias disposed outwardly of the second pinning layer relative to the media facing surface, the rear hard bias magnetically oriented to generate a magnetic field in a bias direction that points in the same direction as the second direction of the second pinning layer; an insulation material formed above the rear hard bias, below the rear hard bias, and outwardly of the free layer, wherein the insulation material is formed above a portion of the second pinning layer and above a portion of the first pinning layer; and an insulation layer formed between the rear hard bias and the second pinning layer.
Additionally, the instant invention (as set forth in independent claim 9) provides for, inter alia, a magnetic read sensor, comprising: a first pinning layer magnetically oriented in a first direction, the first pinning layer extending a first distance from a media facing surface; a second pinning layer formed above the first pinning layer and magnetically oriented in a second direction that is opposite of the first direction, the second pinning layer extending a second distance from the media facing surface that is less than the first distance; a spacer layer between the first pinning layer and the second pinning layer; a free layer formed above the second pinning layer, the free layer comprising an inward end disposed at the media facing surface and an outward end; a barrier layer between the second pinning layer and the free layer; and a rear hard bias disposed outwardly of the second pinning layer relative to the media facing surface, the rear hard bias magnetically oriented to generate a magnetic field in a bias direction that points in the same direction as the second direction of the second pinning layer.
Additionally still, the instant invention (as set forth in independent claim 16) provides for, inter alia, a magnetic read sensor, comprising: a first pinning layer magnetically oriented in a first direction; a second pinning layer formed above the first pinning layer and magnetically oriented in a second direction that is opposite of the first direction, wherein the first pinning layer has a larger stripe height than the second pinning layer; a spacer layer between the first pinning layer and the second pinning layer; a free layer formed above the second pinning layer, the free layer comprising an inward end disposed at a media facing surface and an outward end; a barrier layer between the second pinning layer and the free layer; a rear hard bias disposed outwardly of the second pinning layer relative to the media facing surface, the rear hard bias magnetically oriented to generate a magnetic field in a bias direction that points in the same direction as the second direction of the second pinning layer; and an insulation layer disposed between the spacer layer and the rear hard bias.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a magnetic read sensor, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 9, and 16.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 9, and 16.
Moreover, since claims 2, 3, 7, 8, 21-23 and 10-15 and 17, 18, 20, 24 depend from and further limit the allowable subject matter of independent claims 1 and 9 and 16, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688